Citation Nr: 1531807	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1943 to December 1945.  He died in December 2005, and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her appeal on a VA Form 9, the Appellant requested either a Travel Board or Video Conference hearing before the Board; a Video Conference hearing was scheduled for June 11, 2015.  VBMS contains an initial hearing notification letter dated in April 2015.  This notification letter omitted part of the Appellant's address, specifically, her apartment number.  Moreover, a copy of the notification letter was not sent to the Appellant's representative.  In April 2015, the hearing notification letter was returned as undeliverable, and noted "insufficient address, unable to forward."  The record indicates that the Appellant failed to appear for her scheduled June 2015 Video Conference hearing.  

It appears that the hearing notification letter omitted part of the Appellant's address, and the Board is concerned that the Appellant did not receive it.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).  Thus, a remand of this issue is necessary to afford the Appellant her requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Appellant for a Video Conference hearing in accordance with her request.  The Appellant and her representative should be notified in writing of the date, time, and location of the hearing.  The AOJ should ensure that the hearing notification is sent to the Appellant's correct listed address, and that the Appellant receives the notification.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




